EX-99.1 For Additional Information, please contact GS Mortgage Securities Corporation II CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2014-GC20 Payment Date: 5/12/17 8480 Stagecoach Circle Record Date: 4/28/17 Frederick, MD 21701-4747 Determination Date: 5/8/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 13 NOI Detail 14 - 15 Principal Prepayment Detail 16 Historical Detail 17 Delinquency Loan Detail 18 Specially Serviced Loan Detail 19 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Defeased Loan Detail 27 Supplemental Reporting 28 Depositor Master Servicer Special Servicer Operating Advisor GS Mortgage Securities Corporation II KeyBank National Association LNR Partners, LLC Trimont Real Estate Advisors, LLC 200 West Street 11501 Outlook Street 1601 Washington Avenue 3500 Lenox Road New York, NY 10282 Suite 300 Suite 700 Suite G1 Overland Park, KS 66211 Miami Beach, FL 33139 Atlanta, GA 30326 Contact: Leah Nivison Contact: Andy Lindenman Contact: www.lnrpartners.com Contact: Trustadvisor@trimontrea.com Phone Number: (212) 902-1000 Phone Number: (913) 317-4372 Phone Number:(305) 695-5600 Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance, please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 28 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Fund Expenses Trust Distribution Balance Subordination Level (1) A-1 36252WAT5 1.343000% 62,817,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 36252WAU2 3.002000% 41,454,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-3 36252WAV0 3.680000% 176,814,000.00 167,631,700.62 1,185,487.16 514,070.55 0.00 0.00 1,699,557.71 166,446,213.46 33.22% A-4 36252WAW8 3.721000% 185,000,000.00 185,000,000.00 0.00 573,654.17 0.00 0.00 573,654.17 185,000,000.00 33.22% A-5 36252WAX6 3.998000% 272,417,000.00 272,417,000.00 0.00 907,602.64 0.00 0.00 907,602.64 272,417,000.00 33.22% A-AB 36252WAY4 3.655000% 88,897,000.00 88,897,000.00 0.00 270,765.45 0.00 0.00 270,765.45 88,897,000.00 33.22% A-S 36252WBB3 4.258000% 72,398,000.00 72,398,000.00 0.00 256,892.24 0.00 0.00 256,892.24 72,398,000.00 26.44% B 36252WBC1 4.529000% 78,307,000.00 78,307,000.00 0.00 295,543.67 0.00 0.00 295,543.67 78,307,000.00 19.10% C 36252WBE7 4.858459% 50,235,000.00 50,235,000.00 0.00 203,387.22 0.00 0.00 203,387.22 50,235,000.00 14.40% D 36252WAE8 4.858459% 59,100,000.00 59,100,000.00 0.00 239,279.09 0.00 0.00 239,279.09 59,100,000.00 8.86% E 36252WAG3 4.358459% 29,550,000.00 29,550,000.00 0.00 107,327.04 0.00 0.00 107,327.04 29,550,000.00 6.09% F 36252WAJ7 3.674000% 16,252,000.00 16,252,000.00 0.00 49,758.21 0.00 0.00 49,758.21 16,252,000.00 4.57% G 36252WAL2 3.674000% 11,820,000.00 11,820,000.00 0.00 36,188.90 0.00 0.00 36,188.90 11,820,000.00 3.46% H 36252WAN8 3.674000% 36,938,362.00 36,938,362.00 0.00 113,092.95 0.00 0.00 113,092.95 36,938,362.00 0.00% R 36252WAQ1 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,181,999,363.00 1,068,546,062.62 1,185,487.16 3,567,562.13 0.00 0.00 4,753,049.29 1,067,360,575.46 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 36252WAZ1 1.008257% 899,797,000.00 786,343,700.62 660,696.90 0.00 660,696.90 785,158,213.46 X-B 36252WBA5 0.329459% 78,307,000.00 78,307,000.00 21,499.10 0.00 21,499.10 78,307,000.00 X-C 36252WAA6 0.500000% 29,550,000.00 29,550,000.00 12,312.50 0.00 12,312.50 29,550,000.00 X-D 36252WAC2 1.184459% 65,010,362.00 65,010,362.00 64,168.40 0.00 64,168.40 65,010,362.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The initial certificate balance of the Class A-S, Class B, and Class C certificates represents the certificate balance of such class without giving effect to any exchanges. For details on the current status and payments of Class PEZ, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 28 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 36252WAT5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 36252WAU2 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-3 36252WAV0 948.06802979 6.70471320 2.90740863 0.00000000 0.00000000 941.36331659 A-4 36252WAW8 1,000.00000000 0.00000000 3.10083335 0.00000000 0.00000000 1,000.00000000 A-5 36252WAX6 1,000.00000000 0.00000000 3.33166667 0.00000000 0.00000000 1,000.00000000 A-AB 36252WAY4 1,000.00000000 0.00000000 3.04583338 0.00000000 0.00000000 1,000.00000000 A-S 36252WBB3 1,000.00000000 0.00000000 3.54833338 0.00000000 0.00000000 1,000.00000000 B 36252WBC1 1,000.00000000 0.00000000 3.77416668 0.00000000 0.00000000 1,000.00000000 PEZ 36252WBD9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 C 36252WBE7 1,000.00000000 0.00000000 4.04871544 0.00000000 0.00000000 1,000.00000000 D 36252WAE8 1,000.00000000 0.00000000 4.04871557 0.00000000 0.00000000 1,000.00000000 E 36252WAG3 1,000.00000000 0.00000000 3.63204873 0.00000000 0.00000000 1,000.00000000 F 36252WAJ7 1,000.00000000 0.00000000 3.06166687 0.00000000 0.00000000 1,000.00000000 G 36252WAL2 1,000.00000000 0.00000000 3.06166667 0.00000000 0.00000000 1,000.00000000 H 36252WAN8 1,000.00000000 0.00000000 3.06166662 0.00000000 0.00000000 1,000.00000000 R 36252WAQ1 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 36252WAZ1 873.91233869 0.73427329 0.00000000 872.59483357 X-B 36252WBA5 1,000.00000000 0.27454889 0.00000000 1,000.00000000 X-C 36252WAA6 1,000.00000000 0.41666667 0.00000000 1,000.00000000 X-D 36252WAC2 1,000.00000000 0.98704880 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 28 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Fund Additional Expenses Trust Distribution Balance A-S Regular Interest Breakdown A-S (Cert) 36252WBB3 4.258000% 72,398,000.00 72,398,000.00 0.00 256,892.24 0.00 0.00 256,892.24 72,398,000.00 A-S (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 72,398,000.01 72,398,000.00 0.00 256,892.24 0.00 0.00 256,892.24 72,398,000.00 B Regular Interest Breakdown B (Cert) 36252WBC1 4.529000% 78,307,000.00 78,307,000.00 0.00 295,543.67 0.00 0.00 295,543.67 78,307,000.00 B (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 78,307,000.01 78,307,000.00 0.00 295,543.67 0.00 0.00 295,543.67 78,307,000.00 C Regular Interest Breakdown C (Cert) 36252WBE7 4.858459% 50,235,000.00 50,235,000.00 0.00 203,387.22 0.00 0.00 203,387.22 50,235,000.00 C (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 50,235,000.01 50,235,000.00 0.00 203,387.22 0.00 0.00 203,387.22 50,235,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Fund Expenses Trust Distribution Balance PEZ 36252WBD9 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 28 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,068,546,063.37 1,068,579,149.07 1,185,487.10 0.00 0.00 0.00 1,067,360,576.21 1,067,590,652.50 1,185,487.10 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/ (Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-3 04/01/2017 - 04/30/2017 30 514,070.55 0.00 514,070.55 0.00 0.00 0.00 514,070.55 0.00 A-4 04/01/2017 - 04/30/2017 30 573,654.17 0.00 573,654.17 0.00 0.00 0.00 573,654.17 0.00 A-5 04/01/2017 - 04/30/2017 30 907,602.64 0.00 907,602.64 0.00 0.00 0.00 907,602.64 0.00 A-AB 04/01/2017 - 04/30/2017 30 270,765.45 0.00 270,765.45 0.00 0.00 0.00 270,765.45 0.00 X-A 04/01/2017 - 04/30/2017 30 660,696.90 0.00 660,696.90 0.00 0.00 0.00 660,696.90 0.00 X-B 04/01/2017 - 04/30/2017 30 21,499.10 0.00 21,499.10 0.00 0.00 0.00 21,499.10 0.00 A-S 04/01/2017 - 04/30/2017 30 256,892.24 0.00 256,892.24 0.00 0.00 0.00 256,892.24 0.00 B 04/01/2017 - 04/30/2017 30 295,543.67 0.00 295,543.67 0.00 0.00 0.00 295,543.67 0.00 C 04/01/2017 - 04/30/2017 30 203,387.22 0.00 203,387.22 0.00 0.00 0.00 203,387.22 0.00 X-C 04/01/2017 - 04/30/2017 30 12,312.50 0.00 12,312.50 0.00 0.00 0.00 12,312.50 0.00 X-D 04/01/2017 - 04/30/2017 30 64,168.40 0.00 64,168.40 0.00 0.00 0.00 64,168.40 0.00 D 04/01/2017 - 04/30/2017 30 239,279.09 0.00 239,279.09 0.00 0.00 0.00 239,279.09 0.00 E 04/01/2017 - 04/30/2017 30 107,327.04 0.00 107,327.04 0.00 0.00 0.00 107,327.04 0.00 F 04/01/2017 - 04/30/2017 30 49,758.21 0.00 49,758.21 0.00 0.00 0.00 49,758.21 0.00 G 04/01/2017 - 04/30/2017 30 36,188.90 0.00 36,188.90 0.00 0.00 0.00 36,188.90 0.00 H 04/01/2017 - 04/30/2017 30 113,092.95 0.00 113,092.95 0.00 0.00 0.00 113,092.95 8,020.48 Totals 4,326,239.03 0.00 4,326,239.03 0.00 0.00 0.00 4,326,239.03 8,020.48 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 28 Other Required Information Available Distribution Amount (1) 5,511,726.19 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Percentage of Cutoff Date Balance of Loans Remaining 90.32% Number Group Reduction Amount Amount ASER Reduction Effected Specially Serviced Loans not Delinquent Number of Outstanding Loans 0 None Aggregate Unpaid Principal Balance 0.00 Controlling Class Information Controlling Class: H Effective as of: 04/15/2014 Controlling Class Representative: Prophet Capital Asset Management LP Total Effective as of: 12/30/2015 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 28 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 4,347,378.96 Master Servicing Fee - KeyBank, N.A. 16,954.80 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 2,671.37 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 0.00 Deferred Interest 0.00 CREFC Royalty License Fee 445.23 ARD Interest 0.00 Operating Advisor Fee - Trimont Real Estate Advisors, Inc. 1,068.55 Net Prepayment Interest Shortfall 0.00 Total Fees 21,139.94 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Total Interest Collected 4,347,378.96 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,185,487.10 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 0.00 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,185,487.10 Payments to Certificateholders & Others: Other: Interest Distribution 4,326,239.03 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,185,487.16 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 5,511,726.19 Total Funds Collected 5,532,866.06 Total Funds Distributed 5,532,866.13 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 28 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) Property # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Defeased 1 23,047,409.40 2.16 81 5.1055 NAP Defeased 1 23,047,409.40 2.16 81 5.1055 NAP Industrial 7 36,465,129.91 3.42 69 5.0577 2.016744 Arizona 1 3,215,910.27 0.30 80 4.0000 1.810000 Lodging 7 82,743,772.00 7.75 83 4.9627 1.496929 California 5 63,019,459.88 5.90 64 4.6854 1.633964 Mixed Use 3 144,279,445.36 13.52 80 5.0557 1.505456 Colorado 2 7,303,418.03 0.68 80 4.4874 2.138613 Mobile Home Park 5 19,995,571.90 1.87 82 5.4667 1.165287 Connecticut 4 42,182,348.38 3.95 76 4.5356 1.935740 Multi-Family 50 249,091,462.69 23.34 78 4.5450 1.773156 Delaware 1 37,414,748.84 3.51 82 4.9900 1.430000 Office 10 147,008,443.14 13.77 81 4.8702 2.025430 Florida 16 135,805,526.94 12.72 77 5.0506 1.717027 Retail 29 293,174,242.13 27.47 65 4.9504 1.624310 Georgia 4 16,745,999.30 1.57 81 5.1879 2.166400 Self Storage 14 71,555,099.69 6.70 81 5.0338 1.960226 Illinois 12 14,574,638.86 1.37 21 5.1300 1.620000 Indiana 4 12,375,350.59 1.16 81 5.0716 1.754059 Totals 126 1,067,360,576.21 100.00 75 4.8822 1.709004 Iowa 2 5,994,281.73 0.56 80 4.0000 1.810000 Kansas 1 3,544,064.37 0.33 80 4.0000 1.810000 Kentucky 1 6,124,110.26 0.57 82 5.4300 1.110000 Louisiana 2 9,941,082.18 0.93 60 5.1104 1.511959 Maryland 6 58,475,874.57 5.48 55 5.0707 1.547485 Michigan 6 42,651,189.23 4.00 82 5.0742 1.875663 See footnotes on last page of this section. Minnesota 1 2,127,989.18 0.20 82 5.8600 1.670000 Missouri 3 19,888,077.42 1.86 69 4.7936 1.868336 Nevada 1 5,075,450.22 0.48 80 4.0000 1.810000 New York 1 20,033,571.98 1.88 80 5.4200 1.540000 North Carolina 4 27,358,271.19 2.56 81 4.5711 1.705358 Ohio 4 120,161,600.66 11.26 76 4.9916 1.704607 Oklahoma 3 27,092,891.89 2.54 83 4.8870 1.190000 Oregon 6 20,247,327.76 1.90 80 4.2123 1.857562 Pennsylvania 4 37,595,022.35 3.52 81 4.7534 1.763411 South Carolina 6 18,414,563.86 1.73 81 5.1223 1.132036 Tennessee 6 30,675,003.52 2.87 81 5.0499 1.472193 Texas 13 189,256,167.13 17.73 79 4.7378 2.010547 Virginia 1 11,700,000.00 1.10 44 5.0400 1.580000 Washington 1 3,825,000.00 0.36 44 5.0400 1.329972 West Virginia 1 24,270,640.02 2.27 83 4.9700 1.450000 Wisconsin 2 11,091,589.34 1.04 81 4.5104 1.665967 Wyoming 1 16,131,996.87 1.51 81 4.7300 1.100000 Totals 126 1,067,360,576.21 100.00 75 4.8822 1.709004 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 28 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of WAM WAC Weighted Anticipated Remaining # of Scheduled % of WAM WAC Weighted Balance Loans Balance Agg. (2) Avg DSCR (3) Term (2) Loans Balance Agg. (2) Avg DSCR (3) Bal. Bal. Defeased 1 23,047,409.40 2.16 81 5.1055 NAP Defeased 1 23,047,409.40 2.16 81 5.1055 NAP 3,000,000 or less 2 4,704,624.45 0.44 82 5.4602 1.785013 60 months or less 7 145,463,929.66 13.63 38 4.9841 1.690694 3,000,001 to 5,000,000 13 53,067,145.11 4.97 82 5.3141 1.691826 61 months or greater 55 898,849,237.15 84.21 81 4.8600 1.722066 5,000,001 to 10,000,000 17 118,950,289.77 11.14 75 5.0563 1.901493 10,000,001 to 15,000,000 8 98,814,434.57 9.26 73 5.0293 1.828279 Totals 63 1,067,360,576.21 100.00 75 4.8822 1.709004 15,000,001 to 20,000,000 4 63,841,576.88 5.98 67 4.8090 1.578651 20,000,001 to 25,000,000 6 132,321,988.43 12.40 76 4.9899 1.624375 25,000,001 to 30,000,000 5 139,164,628.36 13.04 82 4.9580 1.604332 Remaining Amortization Term (ARD and Balloon Loans) 30,000,001 to 80,000,000 5 235,661,887.40 22.08 69 4.8886 1.765748 % of 80,000,001 to 100,000,000 1 86,831,124.54 8.14 79 5.0000 1.530000 Remaining Amortization # of Scheduled Agg. WAM WAC Weighted 100,000,001 or greater 1 110,955,467.30 10.40 80 4.0000 1.810000 Term Loans Balance Bal. (2) Avg DSCR (3) Totals 63 1,067,360,576.21 100.00 75 4.8822 1.709004 Defeased 1 23,047,409.40 2.16 81 5.1055 NAP Note Rate Interest Only 2 30,000,000.00 2.81 83 4.7496 1.621333 300 months or less 7 66,775,471.90 6.26 75 5.0289 1.744420 Note # of Scheduled % of WAM Weighted 301 months or greater 53 947,537,694.91 88.77 75 4.8706 1.718864 Agg. WAC Rate Loans Balance Bal. (2) Avg DSCR (3) Totals 63 1,067,360,576.21 100.00 75 4.8822 1.709004 Defeased 1 23,047,409.40 2.16 81 5.1055 NAP 4.750% or less 7 282,980,374.17 26.51 78 4.4039 1.933798 4.751% to 5.000% 17 357,227,817.79 33.47 80 4.9441 1.611108 5.001% to 5.250% 26 323,667,878.45 30.32 66 5.0837 1.691475 5.251% to 5.500% 8 65,125,135.23 6.10 81 5.3605 1.579424 5.501% to 5.750% 2 8,399,156.56 0.79 82 5.5279 0.892689 5.751% or greater 2 6,912,804.61 0.65 81 5.7942 1.912258 Totals 63 1,067,360,576.21 100.00 75 4.8822 1.709004 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 28 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Age of Most Recent NOI Debt Service Coverage Ratio (3) Age of Most # of Scheduled % of WAM Weighted Debt Service # of Scheduled % of Agg. WAM WAC Weighted Recent NOI Loans Balance Agg. Bal. (2) WAC Avg DSCR (3) Coverage Ratio Loans Balance Bal. (2) Avg DSCR (3) Defeased 1 23,047,409.40 2.16 81 5.1055 NAP Defeased 1 23,047,409.40 2.16 81 5.1055 NAP Underwriter's Information 1 20,040,000.00 1.88 44 5.0400 1.329972 1.30 or less 12 149,155,731.64 13.97 82 5.0185 1.171111 1 year or less 61 1,024,273,166.81 95.96 76 4.8741 1.725282 1.31-1.40 3 39,797,370.62 3.73 63 5.0529 1.352620 1 to 2 years 0 0.00 0.00 0 0.0000 0.000000 1.41-1.50 5 122,060,529.64 11.44 82 4.9836 1.453269 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 1.51-1.60 7 199,550,122.78 18.70 71 5.0367 1.553768 Totals 63 1,067,360,576.21 100.00 75 4.8822 1.709004 1.61-1.70 4 51,081,943.95 4.79 42 5.1057 1.665266 1.71-1.80 8 72,577,125.45 6.80 77 5.0318 1.756219 1.81-1.90 4 158,566,065.10 14.86 75 4.2153 1.819658 1.91-2.20 8 90,645,439.43 8.49 81 5.1057 2.045306 2.21 or greater 11 160,878,838.20 15.07 78 4.8060 2.432902 Totals 63 1,067,360,576.21 100.00 75 4.8822 1.709004 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. The DSCR information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 28 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10085523 1 MF Various Various 370,494.41 192,855.64 4.000% N/A 1/6/24 N 111,148,323.00 110,955,467.30 4/6/17 10085524 2 MU Beavercreek OH 362,299.85 120,839.61 5.000% N/A 12/1/23 N 86,951,964.15 86,831,124.54 5/1/17 10085526 4 OF Houston TX 309,766.67 0.00 4.646% N/A 2/6/24 N 80,000,000.00 80,000,000.00 5/6/17 10085527 5 RT Various Various 203,175.00 0.00 5.040% N/A 1/6/21 N 48,375,000.00 48,375,000.00 5/6/17 10085528 6 LO Houston TX 161,408.93 56,580.26 4.980% N/A 4/6/24 N 38,893,718.82 38,837,138.56 5/6/17 10085529 7 MU Wilmington DE 155,771.40 45,307.59 4.990% N/A 3/6/24 N 37,460,056.43 37,414,748.84 5/6/17 10085530 8 RT Various Various 130,347.00 0.00 5.040% N/A 1/6/21 N 31,035,000.00 31,035,000.00 5/6/17 10085531 9 SS Various Various 124,437.78 40,666.33 5.220% N/A 1/6/24 N 28,606,386.03 28,565,719.70 5/6/17 10084814 10 MF Miami FL 117,754.17 0.00 4.790% N/A 4/5/24 N 29,500,000.00 29,500,000.00 5/5/17 10085532 11 LO Various OK 110,568.18 57,059.16 4.887% N/A 4/6/24 N 27,149,951.05 27,092,891.89 5/6/17 10086067 12 OF Various TN 120,343.87 35,273.60 5.150% N/A 2/6/24 N 28,041,290.37 28,006,016.77 5/6/17 10085533 13 RT Jacksonville FL 33,810.00 0.00 5.040% N/A 1/6/21 N 8,050,000.00 8,050,000.00 5/6/17 10106327 13a RT Various Various 84,168.00 0.00 5.040% N/A 1/6/21 N 20,040,000.00 20,040,000.00 5/6/17 10085534 14 RT Fullerton CA 102,440.00 0.00 4.728% N/A 4/6/24 N 26,000,000.00 26,000,000.00 5/6/17 10085535 15 RT Sebring FL 94,967.41 34,492.84 4.898% N/A 3/6/24 N 23,269,197.38 23,234,704.54 5/6/17 10084827 16 MF Morgantown WV 100,642.50 29,359.98 4.970% N/A 4/5/24 N 24,300,000.00 24,270,640.02 5/5/17 10085536 17 MF Canton GA 98,198.70 33,276.94 5.106% N/A 2/6/24 N 23,080,686.34 23,047,409.40 5/6/17 10085537 18 SS Norwalk CT 93,800.00 0.00 4.690% N/A 3/6/24 N 24,000,000.00 24,000,000.00 5/6/17 10085538 19 OF Ann Arbor MI 86,544.18 27,530.41 5.000% N/A 3/6/24 N 20,770,602.30 20,743,071.89 5/6/17 10085539 20 MU Bronx NY 90,609.51 27,574.26 5.420% N/A 1/6/24 N 20,061,146.24 20,033,571.98 5/6/17 10083606 21 MF Casper WY 63,684.67 24,790.56 4.730% N/A 2/5/24 N 16,156,787.43 16,131,996.87 5/5/17 10085540 22 RT Orlando FL 68,704.47 21,264.34 5.005% N/A 2/6/24 N 16,472,601.19 16,451,336.85 4/6/17 10085541 23 IN New Albany OH 65,357.86 23,021.17 4.981% N/A 3/6/24 N 15,747,301.80 15,724,280.63 5/6/17 10085542 24 RT Visalia CA 58,463.32 21,686.87 4.510% N/A 4/6/19 N 15,555,649.40 15,533,962.53 5/6/17 10085543 25 RT Hermitage PA 61,865.32 21,257.57 5.048% N/A 3/6/24 N 14,706,495.33 14,685,237.76 5/6/17 10085544 26 MF Chicago IL 62,396.17 20,957.41 5.130% N/A 2/6/19 N 14,595,596.28 14,574,638.87 5/6/17 10085545 27 IN Various SC 56,558.68 26,190.43 5.256% N/A 2/6/24 N 12,911,711.45 12,885,521.02 5/6/17 10085546 28 MF Houston TX 53,805.80 18,747.65 5.010% N/A 3/6/24 N 12,887,617.16 12,868,869.51 5/6/17 10085547 29 RT Dickson City PA 53,749.66 18,762.52 5.005% N/A 3/6/24 N 12,887,031.38 12,868,268.86 5/6/17 10085548 30 RT Mooresville NC 42,923.58 13,974.64 5.020% N/A 3/6/24 N 10,260,616.95 10,246,642.31 5/6/17 10085549 31 MF College Station TX 40,741.25 13,281.50 4.713% N/A 2/6/24 N 10,372,228.97 10,358,947.47 5/6/17 10085550 32 RT Vacaville CA 42,708.23 12,581.13 4.957% N/A 3/6/24 N 10,338,889.90 10,326,308.77 5/6/17 10085551 33 RT Colerain Township OH 40,845.34 12,959.12 5.020% N/A 2/6/24 N 9,763,826.35 9,750,867.23 5/6/17 10085552 34 SS Various IN 38,061.27 13,227.48 5.050% N/A 1/6/24 N 9,044,262.18 9,031,034.70 5/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 28 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10085553 35 IN Beavercreek OH 32,066.49 20,191.71 4.886% N/A 3/6/19 N 7,875,519.97 7,855,328.26 5/6/17 10085554 36 RT Madison WI 27,912.41 10,454.38 4.815% N/A 3/6/24 N 6,956,363.48 6,945,909.10 5/6/17 10085555 37 OF Livonia MI 30,042.75 9,767.79 5.200% N/A 3/6/24 N 6,932,941.91 6,923,174.12 5/6/17 10085556 38 RT Columbia MD 30,153.61 8,976.39 5.109% N/A 2/6/24 N 7,083,161.82 7,074,185.43 5/6/17 10085557 39 OF Olivette MO 29,990.58 9,391.97 5.290% N/A 4/6/24 N 6,803,156.61 6,793,764.64 5/6/17 10085558 40 MF Aberdeen MD 29,774.98 8,576.34 5.180% N/A 3/6/24 N 6,897,678.10 6,889,101.76 5/6/17 10085559 41 LO Brunswick GA 27,725.91 13,450.65 5.113% N/A 2/6/24 N 6,507,155.63 6,493,704.98 5/6/17 10085560 42 LO Orlando FL 26,527.33 13,548.51 4.935% N/A 3/6/24 N 6,450,414.77 6,436,866.26 5/6/17 10085561 43 SS Macon GA 28,222.69 8,885.36 5.310% N/A 2/6/24 N 6,378,009.37 6,369,124.01 5/6/17 10085562 44 RT Lansing MI 26,111.99 8,972.35 5.048% N/A 3/6/24 N 6,207,286.88 6,198,314.53 5/6/17 10085563 45 RT Richmond TX 26,112.62 7,894.52 4.890% N/A 3/6/24 N 6,408,005.36 6,400,110.84 5/6/17 10085564 46 MH Lexington KY 27,749.20 8,308.71 5.430% N/A 3/6/24 N 6,132,418.97 6,124,110.26 5/6/17 10085565 47 RT Fayetteville NC 24,632.98 9,106.32 4.850% N/A 3/6/24 N 6,094,757.13 6,085,650.81 5/6/17 10085566 48 RT Simpsonville SC 22,189.42 7,355.32 4.809% N/A 3/6/24 N 5,536,398.16 5,529,042.84 5/6/17 10085567 49 MH Lakeland FL 22,428.63 6,482.26 5.530% N/A 3/6/24 N 4,866,972.86 4,860,490.60 4/6/17 10085568 50 MF Austin TX 21,971.69 6,417.76 5.500% N/A 3/6/24 N 4,793,824.07 4,787,406.31 5/6/17 10085569 51 MF Lakeland FL 23,016.88 6,209.42 5.765% N/A 1/6/24 N 4,791,024.85 4,784,815.43 5/6/17 10085570 52 OF Edinburg TX 20,317.32 6,236.91 5.360% N/A 3/6/24 N 4,548,652.63 4,542,415.72 5/6/17 10085571 53 RT Royal Oak MI 18,740.64 6,159.65 5.170% N/A 3/6/24 N 4,349,859.38 4,343,699.73 5/6/17 10085572 54 MF Bossier City LA 17,895.83 5,797.48 5.210% N/A 3/6/24 N 4,121,879.66 4,116,082.18 5/6/17 10085573 55 LO Columbus GA 16,579.81 8,043.36 5.113% N/A 2/6/24 N 3,891,213.67 3,883,170.31 5/6/17 10085574 56 RT Colorado Springs CO 16,300.00 0.00 4.890% N/A 1/6/24 N 4,000,000.00 4,000,000.00 5/6/17 10085575 57 MF Baltimore MD 16,426.29 4,820.70 5.130% N/A 3/6/24 N 3,842,408.08 3,837,587.38 5/6/17 10085576 58 SS Spring Hill FL 15,934.38 4,998.76 5.320% N/A 2/6/24 N 3,594,220.05 3,589,221.29 5/6/17 10085577 59 MH Palmetto FL 16,314.36 4,723.44 5.525% N/A 3/6/24 N 3,543,389.40 3,538,665.96 4/6/17 10085578 60 MF Portland OR 15,067.88 4,811.45 5.250% N/A 3/6/24 N 3,444,085.75 3,439,274.30 5/6/17 10085579 61 MH Warsaw IN 14,317.26 4,750.55 5.130% N/A 4/6/24 N 3,349,066.45 3,344,315.90 4/6/17 10085580 62 MF Farmington Hills MI 11,030.84 3,678.62 5.130% N/A 3/6/24 N 2,580,313.89 2,576,635.27 5/6/17 10085581 63 MH Sartell MN 10,411.01 3,957.41 5.860% N/A 3/6/24 N 2,131,946.59 2,127,989.18 5/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 28 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 4,347,378.96 1,185,487.10 1,068,546,063.37 1,067,360,576.21 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 28 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 10085523 1 Multi-Family Various Various 110,955,467.30 38,580,425.00 0.00 10085524 2 Mixed Use Beavercreek OH 86,831,124.54 14,619,495.23 0.00 10085526 4 Office Houston TX 80,000,000.00 9,286,703.86 0.00 10085527 5 Retail Various Various 48,375,000.00 4,016,255.68 0.00 10085528 6 Lodging Houston TX 38,837,138.56 3,795,891.39 0.00 10085529 7 Mixed Use Wilmington DE 37,414,748.84 3,249,554.45 710,058.28 1/1/17 3/31/17 10085530 8 Retail Various Various 31,035,000.00 2,760,607.63 0.00 10085531 9 Self Storage Various Various 28,565,719.70 0.00 3,041,803.04 1/1/16 9/30/16 10084814 10 Multi-Family Miami FL 29,500,000.00 2,676,886.23 0.00 10085532 11 Lodging Various OK 27,092,891.89 2,744,721.05 0.00 10086067 12 Office Various TN 28,006,016.77 0.00 2,058,504.94 1/1/16 9/30/16 10085533 13 Retail Jacksonville FL 8,050,000.00 754,397.33 400,236.42 1/1/16 3/31/16 10106327 13a Retail Various Various 20,040,000.00 0.00 0.00 10085534 14 Retail Fullerton CA 26,000,000.00 2,054,763.52 0.00 10085535 15 Retail Sebring FL 23,234,704.54 2,613,539.62 0.00 10084827 16 Multi-Family Morgantown WV 24,270,640.02 2,188,886.62 0.00 10085536 17 Multi-Family Canton GA 23,047,409.40 0.00 0.00 10085537 18 Self Storage Norwalk CT 24,000,000.00 0.00 1,789,112.73 1/1/16 9/30/16 10085538 19 Office Ann Arbor MI 20,743,071.89 2,645,514.76 0.00 10085539 20 Mixed Use Bronx NY 20,033,571.98 2,221,160.15 0.00 10083606 21 Multi-Family Casper WY 16,131,996.87 1,205,109.00 0.00 10085540 22 Retail Orlando FL 16,451,336.85 1,227,365.59 0.00 10085541 23 Industrial New Albany OH 15,724,280.63 2,483,363.38 0.00 10085542 24 Retail Visalia CA 15,533,962.53 1,727,776.94 0.00 10085543 25 Retail Hermitage PA 14,685,237.76 2,197,036.57 0.00 10085544 26 Multi-Family Chicago IL 14,574,638.87 1,728,148.70 0.00 10085545 27 Industrial Various SC 12,885,521.02 1,269,303.64 0.00 10085546 28 Multi-Family Houston TX 12,868,869.51 2,508,726.92 0.00 10085547 29 Retail Dickson City PA 12,868,268.86 1,336,549.99 0.00 10085548 30 Retail Mooresville NC 10,246,642.31 1,153,309.01 0.00 10085549 31 Multi-Family College Station TX 10,358,947.47 1,376,392.62 0.00 10085550 32 Retail Vacaville CA 10,326,308.77 950,912.15 0.00 10085551 33 Retail Colerain Township OH 9,750,867.23 859,061.01 0.00 10085552 34 Self Storage Various IN 9,031,034.70 1,141,746.72 0.00 10085553 35 Industrial Beavercreek OH 7,855,328.26 1,923,656.39 0.00 10085554 36 Retail Madison WI 6,945,909.10 822,725.91 0.00 10085555 37 Office Livonia MI 6,923,174.12 918,104.35 0.00 10085556 38 Retail Columbia MD 7,074,185.43 847,574.66 0.00 10085557 39 Office Olivette MO 6,793,764.64 1,119,797.82 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 28 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 10085558 40 Multi-Family Aberdeen MD 6,889,101.76 613,005.14 0.00 10085559 41 Lodging Brunswick GA 6,493,704.98 1,696,534.55 0.00 10085560 42 Lodging Orlando FL 6,436,866.26 1,310,422.69 0.00 10085561 43 Self Storage Macon GA 6,369,124.01 670,844.87 0.00 10085562 44 Retail Lansing MI 6,198,314.53 1,194,411.56 0.00 10085563 45 Retail Richmond TX 6,400,110.84 768,871.92 0.00 10085564 46 Mobile Home Park Lexington KY 6,124,110.26 495,821.53 0.00 10085565 47 Retail Fayetteville NC 6,085,650.81 767,544.88 0.00 10085566 48 Retail Simpsonville SC 5,529,042.84 440,656.19 0.00 10085567 49 Mobile Home Park Lakeland FL 4,860,490.60 293,092.28 0.00 10085568 50 Multi-Family Austin TX 4,787,406.31 728,107.29 0.00 10085569 51 Multi-Family Lakeland FL 4,784,815.43 752,739.41 0.00 10085570 52 Office Edinburg TX 4,542,415.72 788,724.59 0.00 10085571 53 Retail Royal Oak MI 4,343,699.73 545,344.09 0.00 10085572 54 Multi-Family Bossier City LA 4,116,082.18 403,484.57 0.00 10085573 55 Lodging Columbus GA 3,883,170.31 518,916.25 0.00 10085574 56 Retail Colorado Springs CO 4,000,000.00 516,583.82 0.00 10085575 57 Multi-Family Baltimore MD 3,837,587.38 272,073.89 0.00 10085576 58 Self Storage Spring Hill FL 3,589,221.29 562,396.26 0.00 10085577 59 Mobile Home Park Palmetto FL 3,538,665.96 0.00 196,577.66 1/1/16 9/30/16 10085578 60 Multi-Family Portland OR 3,439,274.30 519,994.84 0.00 10085579 61 Mobile Home Park Warsaw IN 3,344,315.90 380,172.80 0.00 10085580 62 Multi-Family Farmington Hills MI 2,576,635.27 350,088.74 0.00 10085581 63 Mobile Home Park Sartell MN 2,127,989.18 296,660.79 0.00 Total 1,067,360,576.21 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 28 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 28 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 5/12/17 0 0 0 0 0 0 0 0 4.882211% 75 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.858472% 4/12/17 0 0 0 0 0 0 0 0 4.882199% 76 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.858459% 3/10/17 0 0 0 0 0 0 0 1 4.882180% 77 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $78,853,867.21 4.858439% 2/10/17 0 0 0 0 0 0 0 0 4.890263% 76 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.867141% 1/12/17 0 0 0 0 0 0 0 0 4.890246% 77 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.867122% 12/12/16 1 0 0 0 0 0 0 0 4.890228% 78 $6,412,219.83 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.867104% 11/14/16 0 0 0 0 0 0 0 0 4.890215% 79 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.867090% 10/13/16 0 0 0 0 0 0 0 0 4.890197% 80 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.867071% 9/12/16 0 0 0 0 0 0 0 0 4.890184% 81 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.867057% 8/12/16 0 0 0 0 0 0 0 0 4.890166% 82 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.867038% 7/12/16 0 0 0 0 0 0 0 0 4.890148% 83 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.867020% 6/10/16 0 0 0 0 0 0 0 0 4.890135% 84 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.867005% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 28 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 10085523 1 0 4/6/17 562,266.35 562,266.35 B 111,148,323.00 0.00 10085540 22 0 4/6/17 89,808.21 89,808.21 B 16,472,601.19 0.00 10085567 49 0 4/6/17 28,863.43 28,863.43 B 4,866,972.86 0.00 10085577 59 0 4/6/17 21,003.25 21,003.25 B 3,543,389.40 0.00 10085579 61 0 4/6/17 19,035.15 19,035.15 B 3,349,066.45 0.00 Totals 5 720,976.39 720,976.39 139,380,352.90 0.00 Totals By Delinquency Code: Total for Status Code B (5 loans) 720,976.39 720,976.39 139,380,352.90 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 28 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 28 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 28 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Advances Advances Advances Servicing Advances Paid Totals 720,976.39 720,976.39 0.01 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 28 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 28 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 28 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 28 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 28 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Contribution Scheduled Balance Current Month Left to Reimburse Refunds Comments Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 28 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Cross-Reference Balance Maturity Date Note Rate Defeasance Status 10085536 17 23,047,409.40 2/6/24 5.106 Full Defeasance Totals 23,047,409.40 Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 28 Supplemental Reporting May 2017 Disclosable Special Servicer Fees Other Special Servicer Compensation (not reported in CREFC) Consent Fee M010085531 $2,500 Consent Fee M010085576 $2,500 Copyright 2017, Wells Fargo Bank, N.A. Page 28 of 28
